BY THE COMMISSION.
On November 30, 1955 the commission by its order #3337 in docket #4296-KC issued contract carrier certificate of public convenience and necessity #507 to H. O. Stalnaker, d/b/a Olen’s Truck Line, authorizing the operation of an auto transportation company as a contract carrier transporting fertilizer for Armour & Co. from its Jacksonville plant to all points and places in the state over irregular routes.
The contract between Stalnaker and Armour & Co. entered into on September 21, 1954 provides in section 8 thereof that it may be canceled by either party after 15 days notice in writing.
*60The commission has received a carbon copy of a written notice, dated April 10,1959, directed to H. O. Stalnaker, which recites that Stalnaker verbally advised the company that he was no longer able to provide transportation service for them, that such service had not been supplied since February 1959, and that notice of cancelation of the contract in accordance with the provisions of paragraph 8 thereof was given.
Upon consideration of the cancelation notice and the provisions for the cancelation of the contract, the commission now finds that such contract is canceled.
Also, in compliance with rule 5.104 of its rules and regulations governing auto transportation contracts, the commission finds that the above certificate expired by limitation upon the expiration of the contract under which H. O. Stalnaker was authorized to operate.
It is ordered that contract carrier certificate of public convenience and necessity #507 heretofore issued to H. O. Stalnaker, d/b/a Olen’s Truck Lines, is canceled.